Citation Nr: 0407091	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, that granted the veteran's 
claims of entitlement to disability ratings in excess of zero 
percent for varicose veins of the right leg and varicose 
veins of the left leg, evaluating each of these disabilities 
as 10 percent disabling, and also denied the veteran's claim 
of entitlement to a disability rating in excess of zero 
percent for bilateral hearing loss (which the RO 
characterized as bilateral defective hearing).  With respect 
to the denial of his claim of entitlement to a disability 
rating in excess of zero percent for bilateral hearing loss, 
the veteran disagreed with this decision in January 2002.  In 
a statement of the case issued to the veteran and his service 
representative in October 2002, the RO concluded that no 
change was warranted in the denial of the veteran's claim of 
entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss (which the RO characterized as 
bilateral defective hearing) (hereinafter, the "currently 
appealed claim").  The veteran perfected a timely appeal 
when he filed a substantive appeal (VA Form 9) in October 
2002.

As set forth below, the appeal on this issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

At the outset, the Board observes that VA has a duty to 
assist a claimant in developing the facts pertinent to his or 
her claim, and to notify him or her of the evidence necessary 
to complete an application for benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c). 
 
With respect to the currently appealed claim, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  A remand in this case is, 
therefore, required for compliance with the notice and duty 
to assist provisions contained in the law.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2003).

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.

In a statement attached to his Notice of Disagreement 
received at the RO in January 2002, the veteran stated that 
his hearing had worsened since his most recent VA audiology 
examination in October 2001.  Further, in a statement 
submitted in lieu of a VA Form 646 on the veteran's behalf in 
November 2002, the service representative contended that the 
veteran's bilateral hearing loss had worsened since the 
October 2001 examination and requested an updated VA 
examination in order to determine the current nature and 
severity of the veteran's service-connected bilateral hearing 
loss.  Therefore, the Board is of the opinion that, on 
remand, the veteran should be scheduled for an updated VA 
examination.

The RO also should undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: an audiology 
examination to determine the current 
nature and severity of the veteran's 
service-connected bilateral hearing loss.  
Send the claims folder to the examiner(s) 
for review.  Request that this 
examination include all standard studies 
and tests.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth.

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of zero 
percent on bilateral hearing loss in 
light of all relevant evidence and 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

4.  If the benefits requested on appeal 
with respect to the evaluation assigned 
to the veteran's service-connected 
bilateral hearing loss are not granted to 
the veteran's satisfaction, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


